Citation Nr: 1712252	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for a seizure disorder. 

4.  Entitlement to service connection for a lung condition.  

5.  Entitlement to service connection for a thyroid condition to include hypothyroidism. 

6.  Entitlement to service connection for Parkinson's disease. 


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1962 to August 1964, with subsequent service in the American Merchant Marine.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2010, February 2015, and December 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This matter was last before the Board in October 2014, whereupon it was remanded to the RO in order to have the Veteran scheduled for a hearing.  The matter is now back before the Board for its adjudication. 

The Veteran was afforded the opportunity to testify in October 2016 at a videoconference at the RO before the undersigned veterans law judge (VLJ) sitting in Washington, D.C.  A transcript of the hearing is of record. 

A motion to advance this appeal on the Board's docket was submitted by the Veteran.  The undersigned VLJ is granting this motion and advancing the appeal on the docket based upon advancing age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age). 

The Veteran's skin condition and prostate claims were previously denied in a final September 2013 rating decision.  However, the Board has since received service department documentation, and accordingly these claims will be reconsidered on a de novo basis under 38 C.F.R. § 3.156(c).  



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before the Board can adjudicate the claims of service connection for a seizure condition, a thyroid condition, a lung condition, a skin condition, prostate cancer and Parkinson's disease, each of these claims must be remanded for further development.  Specifically, the Veteran has never been afforded a VA examination to evaluate the etiology of the claimed conditions.  Therefore, he must be scheduled for VA examinations to evaluate each separate condition at issue in order to have a VA examiner provide opinions as to the etiology of each of the conditions. 

With regards to the claim of service connection for a seizure condition, the Veteran has submitted copious post-service treatment records, both from VA and from private providers, which indicate that he began seeking treatment for seizures in May 1980 following a bout of nighttime seizures.  In a corresponding treatment record dating in May 1980, the Veteran reported that he had a blackout at work a few years prior.  Subsequent records show continued complaints of and treatment for a seizure condition. 

During the October 2016 Board hearing, the Veteran testified that he first sought treatment for his seizure condition soon after he completed his service in the Merchant Marines in 1969.  This is new evidence not previously before VA which suggests that the Veteran began manifesting his seizure symptoms only five years after his discharge from service.  The close temporal proximity of the new reported onset of seizure symptoms to the Veteran's 1964 discharge satisfies the low evidentiary threshold necessary to warrant entitlement to a VA medical examination.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.).  Therefore, the Veteran must be scheduled for a VA examination to evaluate the nature and etiology of the seizure condition. 

Similarly, with regards to the claims of entitlement to service connection for a lung condition, a thyroid condition, a skin condition, prostate cancer and Parkinson's disease, the Veteran also asserted that he sought treatment for each of these conditions after he completed his service in the Merchant Marines in 1969.  As stated previously, the close temporal proximity of the new reported onset of symptoms of the lung condition, thyroid condition, skin condition, prostate cancer and Parkinson's disease to the Veteran's 1964 discharge satisfies the low evidentiary threshold necessary to warrant entitlement to a VA medical examination.  38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 83.  The Veteran has never been afforded a VA examination to evaluate the etiology of any of these conditions.  Therefore, the Veteran must be scheduled for a VA examination to evaluate the nature and etiology of the lung condition, thyroid, condition, skin condition, prostate cancer and Parkinson's disease. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit and additional pertinent evidence regarding his treatment for any of the conditions at issue.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Furthermore, regardless of how the Veteran responds, the RO must obtain and associate updated treatment records from any VA medical center at which the Veteran has sought treatment. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements". 

2.  Then, afford the Veteran a VA medical examination addressing the nature and etiology of his claimed skin condition, prostate cancer, seizure disorder, lung condition, thyroid condition/hyperthyroidism, and Parkinson's disease.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all opinions must be supported by a detailed rationale.

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that each of the six enumerated disorders are etiologically related to service.  In providing such opinions, the examiner should consider, and discuss as necessary, the Veteran's lay testimony regarding the onset of the symptoms of each of the conditions.  All opinions must be supported by a rationale in a typewritten report.  

The Board notes the anatomical distinctions between the six enumerated disorders and recognizes that separate examinations may be necessary in this case.  However, the Board leaves this to the discretion of the RO and/or the examining medical facility.

3. After completing the above action, the AOJ must readjudicate the issues on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




